—Judgment, Su*194preme Court, Bronx County (George Covington, J.), rendered December 22, 1992, convicting defendant, after a jury trial, of two counts of robbery in the first degree and sentencing him to concurrent terms of 8⅓ to 25 years, unanimously affirmed.
The verdict was based on legally sufficient evidence. There is no legal requirement that defendant personally possess and use a weapon in the course of a robbery. The evidence established that defendant intentionally aided (Penal Law § 20.00) members of his group who seized one victim’s operable gun and used it against both victims in stealing property (Penal Law § 160.15 [2]).
Defendant’s claim of repugnant verdicts is without merit {People v Tucker, 55 NY2d 1). Concur—Rosenberger, J. P., Wallach, Rubin, Kupferman and Mazzarelli, JJ.